DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending as filed in the 11/24/2019 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 07/06/2020 was properly filed in compliance with 37 CFR 1.97 and considered. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment removing “according to Claim 2” was given in a telephone interview with Andrew Chu on 01/11/2022. The remaining amendments correct for typographical errors. Please amend claim 1 as follows:


    PNG
    media_image1.png
    380
    757
    media_image1.png
    Greyscale




Relevant Art
	US20080096967A1 (published 04/24/2008) teaches a composition comprising NDGA compounds with pharmaceutical carriers that include solubilizing agents or excipients (Abstract), including polysorbate 20 (polyoxyethylene sorbitan monolaurate) (claim 24) and plant extracts such as corn oil, olive oil, peppermint oil, soybean oil, and sesame seed oil (claim 34).
	US20050123560A1 (published 06/09/2005) teaches a nontoxic composition comprising an extract of Larrea tridentata plant that is substantially free of nordihydroguaiaretic acid (Abstract), that may include, inter alia, water, ethanol, ascorbic acid, polyoxyethylene sorbitan monolaurate (claims 38-40), and garlic extract (claim 42; [0033]).

Conclusion
Claim 1 is allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655